Citation Nr: 1754690	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-42 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the Appellant is a veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veteran Equity Compensation Fund (FVECF).


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Appellant alleges that he was a recognized guerrilla in the service of the Armed Forces of the United States during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board denied the Appellant's above-captioned claim in a July 2016 decision, which he appealed to the United States Court of Veterans Appeals (Court).  In June 2017, the involved parties filed a Joint Motion, asking the Court to vacate the Board's July 2016 decision.  By a June 2017 Order, the Court granted the Joint Motion and remanded the matter to the Board for action consistent with the directives of the Joint Motion.  

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

According to the June 2017 Joint Motion, VA failed to satisfy the duty to assist the Veteran by (1) not notifying the Appellant as to responses to requests to the Department of the Army (Army) and National Personnel Records Center (NPRC) to verify his service; and (2) not providing the Appellant the opportunity to provide the missing information/evidence, to the extent it is in his possession.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required for further development.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Appellant with notice of the responses received from the Army and NPRC concerning their efforts to verify his claimed duty assignments (i.e., Saber Force and MFAT).  

2.  With respect to the Appellant's alleged duty assignment in MFAT, the AOJ must request that the Appellant submit or identify any and all specific unit information, as well as submit an AGO Form 23.  The AOJ should notify the Appellant that, without such information, the Army will be unable to conduct a thorough search.

3.  If, and only if, the Appellant supplies new unit information, the AOJ should submit another request to the Army to verify his service in MFAT.  If such a request is submitted, the AOJ must provide the Appellant with notice of any response received from the Army and be provided an opportunity to respond.

4.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Appellant and should be provided a supplemental statement of the case and be given an opportunity to respond. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

